Citation Nr: 0120228	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability compensation benefits in the calculated amount of 
$66,023.67.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
April 1973.  

This matter is before the Board of Veterans' Appeals [Board] 
on appeal of an August 1999 decision by the Committee on 
Waivers and Compromises [COWC] of the Los Angeles, 
California, Department of Veterans Affairs [VA] Regional 
Office [RO], which denied waiver of recovery of overpayment 
of disability compensation benefits in the calculated amount 
of $66,023.67.  


FINDINGS OF FACT

1.  The August 1973 rating decision awarded the veteran 
disability compensation benefits for loss of use of his right 
hand as 70 percent disabling and for scars of the abdomen, 
lateral chest wall, right index finger, and anterior chest 
wall as noncompensable from April 1973.  

2.  By letters dated February 1991 and September 1998, the RO 
notified the veteran of factors that might affect entitlement 
to VA benefits, to include incarceration.  

3.  The RO reduced the veteran's benefits based on the July 
1998 confirmation that his current felony incarceration began 
December 1991, resulting in overpayment in the calculated 
amount of $66,023.67.  

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.  

5.  The Government's failure to recover the overpayment would 
result in unjust enrichment of the veteran because he 
accepted benefits to which he was not entitled.  

6.  The veteran receives housing, food, clothing, and medical 
care coincident with incarceration; thus, no excessive 
financial difficulty will result from recovery of the 
overpayment amount.  

7.  Recovery of the overpayment will not defeat the purpose 
of VA's disability compensation benefit program, and is not 
otherwise inequitable.  

CONCLUSION OF LAW

Recovery of the VA's overpayment of $66,023.67 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active military service from January 1972 to 
April 1973.  He fell through a department store window in 
July 1972 and injured his right ulnar nerve.  As a result, he 
received a medical discharge from service, and an August 1973 
rating decision granted service connection and a 70 percent 
disability rating for loss of use of the veteran's right hand 
and a noncompensable disability rating for scars of the 
abdomen, lateral chest wall, right index finger, and anterior 
chest wall from April 1973.  

In May 1991, the RO informed the veteran that the VA had 
received notice of two felony incarcerations from February 
1987 to March 1989 and since March 1990.  The RO's May 1991 
letter informed the veteran that, because of his 
incarcerations, his disability compensation payments would be 
reduced to the 10 percent rate on the sixty-first day of 
confinement, including reduction in April 1987, restoration 
to full benefits in March 1989, and another reduction to 10 
percent since May 1990.  In July 1991, the RO informed the 
veteran that his disability benefits had been restored since 
April 1991 based upon the correctional facility's notice of 
his release.  

In November 1991, the veteran's probation officer informed 
the VA that the veteran had returned to prison in August 1991 
and awaited sentencing for a new felony conviction.  In March 
1992, his mother confirmed that the veteran had been 
sentenced to fifteen years in prison and anticipated release 
in September 2004.  

In July 1998, the RO confirmed that the veteran was 
incarcerated in a federal prison in California.  The RO also 
obtained photocopies of the fronts of August 1997 and May 
1998 United States Treasury checks, showing unreduced 
disability payments to the veteran, and photocopies of the 
backs, showing that the checks had been cashed by the veteran 
and his purported common law wife.  

The RO's September 1998 letter informed the veteran that, 
because of his current incarceration, his disability 
compensation payments would be reduced to the 10 percent rate 
on the sixty-first day of confinement, including a proposed 
reduction since March 1992, which would result in an 
overpayment of benefits.  In November 1998, the RO advised 
the veteran that the proposed reduction was actually 
implemented from March 1992 and resulted in an overpayment in 
the calculated amount of $66,023.67; the veteran requested a 
waiver of recovery of the entire overpayment amount.  In 
additional requests for waiver by letters in December 1998, 
January 1999, September 1999, and August 2000, the veteran 
confirmed that he was still incarcerated.  

In January 1999, the veteran filed a partially completed 
Financial Status Report.  He indicated "not applicable" for 
employment, income, expenses, and assets and that he was able 
to pay $150.00 monthly to his criminal defense attorney on a 
balance due of $3,352.51.  In November 2000, the veteran 
refiled the same Financial Status Report, on which he had 
added zero entries in the income and assets sections and 
again reported paying $150.00 monthly to his criminal defense 
attorney.  This time, he alleged that he could pay nothing 
monthly toward repayment of the VA's overpayment.  

In August 1999, the COWC denied the veteran's request for a 
waiver, and in May 2000, the COWC affirmed the August 1999 
denial.  Lay statements from the veteran and his 
representative allege that he is mildly retarded, that he was 
not at fault for the overpayment, that he acted in good 
faith, and that repayment of the debt would create financial 
hardship, deprive him of the basic necessities of life, and 
defeat the purpose for which VA benefits were created.  This 
matter is now before the Board for appellate review.  

Analysis

The veteran's claim for waiver of overpayment may be decided 
on the merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran filed two financial 
statements and numerous lay statements with the RO.  In 
November 1998, the RO informed the veteran that hearings were 
conducted at the RO and not available at a prison facility; 
in a January 1999 statement, the veteran acknowledged that a 
hearing would not take place.  The August 1999 decision and 
the May 2000 statement of the case informed the veteran of 
the evidence needed to substantiate his claim.  If the 
veteran wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the 
veteran alternated listing two outside-of-prison addresses of 
record in 2000 and claimed to not receive the statement of 
the case, the record shows that the statement of the case was 
mailed three times to his last two addresses of record and 
nothing was returned as undeliverable.  The law requires only 
that the VA mail a notice; it then presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Moreover, the duty to assist is not a one-way 
street.  Since the veteran chose not to provide his current 
prison address to the RO and because he was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (2000); Cullen v. Brown, 5 Vet. App. 510, 
511 (1993).  In May 2000, the COWC found the veteran to be 
free of fraud, misrepresentation, or bad faith.  Therefore, 
there is no statutory bar against a waiver.  Recovery of 
overpayment will be waived if recovery would be against 
equity and good conscience.  See 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault; (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor; 
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2000); Cullen, 5 Vet. App. 
at 511-512.  

In terms of the fault of the veteran, the veteran is 
certainly at fault for contributing to the creation of the 
debt.  He first engaged in the activity that led to his 
felony conviction, and for years after his December 1991 
transfer to the federal prison in California, he failed to 
inform the RO of his new prison address, instead choosing to 
use two addresses in Pennsylvania.  Two canceled United 
States Treasury checks, dated August 1997 and May 1998, were 
initially mailed to an address in Pennsylvania before they 
were endorsed by the veteran and his purported common law 
wife.  The canceled checks and the veteran's correspondence 
since December 1991 show that he knew or should have known 
that the RO believed that he resided with his mother or 
purported common law wife in Pennsylvania after December 
1991.  

In terms of balancing the faults of the veteran and of the 
VA, the veteran is at greater fault than the VA.  Although 
the VA should have confirmed that the veteran was 
incarcerated after the November 1991 call from his probation 
officer, the VA is not at fault whatsoever for the veteran's 
actions in committing a felony or for his long-term failure 
to report his current prison address in California.  Because 
the veteran knew from the February 1991 notice letter that 
the VA routinely reduces disability benefits during any 
incarceration, the veteran is at greater fault than the VA 
because he systematically cashed over six years worth of 
unreduced disability benefits checks and because he misled 
the RO into thinking that he resided with his mother or 
purported common law wife during that entire time.  It is 
true that an April 1985 private psychiatrist deemed the 
veteran to have mild mental retardation and inability to 
manage financial benefits.  Although the veteran has 
repeatedly asserted that he is mentally unable to understand 
finances or to take responsibility for his actions, he has 
shown that he knows how much he owes his criminal defense 
attorney, and his prior convictions show sufficient mental 
capacity to plan and carry out selling illegal drugs and 
committing welfare fraud.  

In terms of undue hardship or defeating the purpose of VA 
disability compensation, collection of the overpayment would 
not deprive the veteran or his family of basic necessities.  
The veteran's financial status reports show no dependents, 
and his basic necessities are provided coincident with 
incarceration.  Collection of the overpayment would not cause 
undue hardship or defeat the purpose of VA disability 
compensation because collection would not deprive the veteran 
of food, clothing, shelter, medical care, or other basic 
necessities, which he is provided in prison.  See Cullen v. 
Brown, 5 Vet. App. 510, 512 (1993).  

In terms of unjust enrichment, failure to make restitution 
would result in unfair gain to the veteran at the expense of 
the United States Government, which has already paid for the 
veteran's basic necessities in prison since 1991 and will 
continue to pay through September 2004.  Nor does the 
evidence show that the veteran relinquished a valuable right 
in reliance upon VA benefits.  The financial statement 
reports show no installment contracts or debts other than the 
overpayment to the VA and the balance of $3,352.51 owed to 
his criminal defense attorney, which debt was incurred before 
the VA overpayment.  

Recovery of the VA's overpayment of $66,023.67 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  The prior decision of the COWC is affirmed, and the 
veteran's request for a waiver of recovery of overpayment is 
denied.  


ORDER

Entitlement to waiver of recovery of overpayment of 
disability compensation benefits in the calculated amount of 
$66,023.67 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

